IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00101-CV

                    IN THE INTEREST OF S.L.L., A CHILD,



                          From the County Court at Law
                               Ellis County, Texas
                            Trial Court No. 82974CCL


                           MEMORANDUM OPINION


       Appellants have filed a “motion to dismiss appeal.” See TEX. R. APP. P. 42.1(a)(1).

It states that Appellants no longer desire to pursue this appeal.

       Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The motion is granted, and the appeal is dismissed.




                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed May 2, 2012
[CV06]